DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2005/0197769 to Sochren et al. (Sochren).
Claim 1
With regard to a global navigation satellite solution (GNSS) receiver to receive a plurality of GNSS signals from a plurality of GNSS satellites; Sochren teaches a GPS receiver that receives a GPS signal from GPS satellites (Fig. 1, GPS receiver 134; par. 18).

With regard to a signal of opportunity (SOP) receiver to receive an SOP signal from at least one SOP transceiver station; Sochren teaches SOP interfaces that receives signals such as cellular, data signals, broadcast television signals and broadcast radio signals (Fig. 1, SOP interfaces 137; par. 22).
With regard to a processor to: Sochren teaches a processor to implement the invention (Fig. 1, processor 124; par. 13).
With regard to a processor to: determine a plurality of GNSS pseudorange measurements based on the received plurality of GNSS signals; Sochren teaches that the GPS receiver outputs information about one or more GPS measurement observables such as pseudorange (par. 19).
With regard to the processor to: determine an SOP pseudorange measurement based on the received SOP signal; Sochren teaches deriving information from SOP signals such as time difference of arrival, time of arrival and triangulation (pars. 22, 23).
With regard to the processor to: determine an estimated receiver position based on the plurality of INS measurements, the SOP pseudorange measurement, and the plurality of GNSS pseudorange measurements; Sochren teaches generating a navigation solution from signals output by the inertial sensors, from the SOP signals, and an initial estimate from the GPS receiver, and a Kalman filter that uses any available navigation information to provide corrective feedback (pars. 14, 23, 28, 29).
Claim 3

Claim 4
Sochren teaches the processor further to: determine the estimated receiver position based on a first Kalman filter (filter 120; par. 29); and determine the updated estimated receiver position based on a second Kalman filter (filter 142; par. 29).
Claim 11
With regard to receiving a plurality of GNSS signals from a plurality of GNSS satellites at a global navigation satellite solution (GNSS) receiver; Sochren teaches a GPS receiver that receives a GPS signal from GPS satellites (Fig. 1, GPS receiver 134; par. 18).
With regard to receiving a plurality of inertial navigation system (INS) measurements from an INS; Sochren teaches an inertial navigation units that generates data from accelerometers and gyroscopes (Fig. 1, inertial navigation unit 110; pars. 13, 14).
With regard to receiving an SOP signal from at least one SOP transceiver station at a signal of opportunity (SOP) receiver; Sochren teaches SOP interfaces that receives 
With regard to determining a plurality of GNSS pseudorange measurements based on the received plurality of GNSS signals; Sochren teaches that the GPS receiver outputs information about one or more GPS measurement observables such as pseudorange (par. 19).
With regard to determining an SOP pseudorange measurement based on the received SOP signal; Sochren teaches deriving information from SOP signals such as time difference of arrival, time of arrival and triangulation (pars. 22, 23).
With regard to determining an estimated receiver position based on the plurality of GN SS pseudorange measurements, the plurality of INS measurements, and the SOP pseudorange measurement; Sochren teaches generating a navigation solution from signals output by the inertial sensors, from the SOP signals, and an initial estimate from the GPS receiver, and a Kalman filter that uses any available navigation information to provide corrective feedback (pars. 14, 23, 28, 29).
Claim 13
Sochren teaches determining the received plurality of GNSS signals is unavailable (par. 18, Kalman filter generates corrective feedback when the GPS receiver is unable to receive the four necessary GPS RF signals); and determining an updated estimated receiver position based on the plurality of INS measurements and on the SOP pseudorange measurement, the updated estimated receiver position determined without requiring the plurality of GNSS pseudorange measurements (par. 
Claim 14
Sochren teaches determining the estimated receiver position based on a first Kalman filter (filter 120; par. 29); and determining the updated estimated receiver position based on a second Kalman filter (filter 142; par. 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0350914 to Baxley et al. (Baxley).
Claim 9
Sochren teaches all the limitations of claim 1 upon which claim 9 depends.  Sochren does not teach that the SOP receiver includes a hardware defined radio.  Baxley teaches a hardware radio receiver (pars. 27, 28).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the navigation system, as taught by Sochren, to include a hardware radio receiver, as taught by Baxley, because then the radio receiver would have been cost-effective and less complex to implement (Baxley, par. 29).
Claim 19
.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0036652 to Shore et al. (Shore).
Claim 10
Sochren teaches all the limitations of claim 1 upon which claim 10 depends.  Sochren does not teach that the SOP receiver includes a software- defined radio (SDR).  Shore teaches a software defined radio receiver (Fig. 1, receiver unit 14; par. 22).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the navigation system, as taught by Sochren, to include a software defined radio receiver, as taught by Shore, because then position determination would have been improved (Shore, par. 22).
Claim 20
Sochren teaches all the limitations of claim 11 upon which claim 20 de0pends.  Sochren does not teach that receiving the SOP signal includes receiving the SOP signal at a software-defined radio (SDR).  Shore teaches a software defined radio receiver (Fig. 1, receiver unit 14; par. 22).  It would have been obvious to one of ordinary skill in .
Allowable Subject Matter
Claims 2, 5-8, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864